DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (US 6,745,021 B1) (hereinafter “Stevens”).

Stevens discloses; 
Regarding claim 20, a computer-implemented method [i.e., method 400 (see figure 4), (col., 6, lines 51 – 66)], comprising: 
detecting, by a service managing usage of a mobile device based on a first context, an event to trigger a change in management of the mobile device from the first context to a second context [i.e., if any mobile subscriber 112’ roams into one of the cells 110a’-110e’ managed by MSC/VLR 140a’ then that VLR requests subscriber information about this mobile subscriber 112’ from the HLR 138’ (col. 3, lines 63 – 67), (col. 5, lines 64 - 68), (col. 7, lines 26 - 32), (see figures 1 - 4) Note; the VLR must monitors or detects whenever if any mobile subscriber enters into the geographical area 108’ [“second context”] from outside of the geographical area [“first context”]; 
identifying, by the service, one or more notifications associated with the second context [i.e., send the emergency notification message 114b” to a mobile subscriber 112” if there is a tornado warning in the mobile subscriber’s geographical area (col. 6, lines 24 – 26), (col. 7, lines 36 – 41), (col. 4, lines 60 – 64), (see figures 1 - 4)]; and 
sending, by the service, the one or more notifications to the mobile device [i.e., forward the emergency notification message 114, emergency notification 114a or emergency notification 114b to the mobile subscriber 112’ currently located in the troubled geographical area 108’ (col. 4, lines 11 – 14), (col. 6, lines 13 – 17), (col. 7, lines 61 - 65), (see figures 1 – 4)].  
Regarding claim 21, the computer-implemented method of claim 20, further comprising: 
receiving, by the service, one or more second notifications associated with the second context [i.e., send the emergency notification message 114b” to a mobile subscriber 112” if there is a tornado warning in the mobile subscriber’s geographical area (col. 6, lines 24 – 26), (col. 7, lines 36 – 41), (col. 4, lines 60 – 64), (see figures 1 - 4)]; and 
sending, by the service, the one or more second notifications to the mobile device [i.e., forward the emergency notification message 114, emergency notification 114a or emergency notification 114b to the mobile subscriber 112’ currently located in the troubled geographical area 108’ (col. 4, lines 11 – 14), (col. 6, lines 13 – 17), (col. 7, lines 61 - 65), (see figures 1 – 4)].  
Regarding claim 22, the computer-implemented method of claim 21, wherein the second context is associated with the mobile device entering a predefined location [i.e., the cells 110a’-110e’ i.e., geographical area 108, 108’ or 108” (col. 3, lines 63 – 67), (col. 5, lines 64 - 68), (col. 7, lines 26 - 32), (see figures 1 - 4)].  
Regarding claim 23, the computer-implemented method of claim 22, wherein the second context is further associated with an emergency situation occurring at the predefined location [i.e., the geographical area 108” associated with current or potential emergency situation (col. 8, lines 7 – 9), (see figure 2) i.e., tornado warning in the mobile subscriber’s geographical area (col. 6, lines 24 – 26), (col. 7, lines 36 – 41), (col. 4, lines 60 – 64), (see figures 1 - 4)].  
Regarding claim 24, the computer-implemented method of claim 23, wherein the one or more second notifications comprise communications relating to the emergency situation [i.e., send the emergency notification message 114b” to a mobile subscriber 112” if there is a tornado warning in the mobile subscriber’s geographical area (col. 6, lines 24 – 26), (col. 7, lines 36 – 41), (col. 4, lines 60 – 64), (see figures 1 - 4)].  
Regarding claim 25, the computer-implemented method of claim 22, wherein the one or more notifications associated with the second context comprise reminders associated with the predefined location and information regarding hazards or risks associated with the predefined location [i.e., sending hazardous material leak notification to the mobile subscribers in the geographical area 108 (col. 5, lines 1 – 8), (see figures 1 – 4)].  
Regarding claim 26, the computer-implemented method of claim 22, further comprising: 
detecting, by the service, a second event to trigger a change in management of the mobile device from the second context to a third context, wherein the second event corresponds to the mobile device exiting the predefined location [i.e., if any mobile subscriber 112’ roams into one of the cells 110a’-110e’ managed by MSC/VLR 140a’ then that VLR requests subscriber information about this mobile subscriber 112’ from the HLR 138’ (col. 3, lines 63 – 67), (col. 5, lines 64 - 68), (col. 7, lines 26 - 32), (see figures 1 - 4)]; 
detecting, by the service, a third event to trigger a change in management of the mobile device from the third context to the second context, wherein the third event corresponds to the mobile device reentering the predefined location [i.e., send the emergency notification message 114b” to a mobile subscriber 112” if there is a tornado warning in the mobile subscriber’s geographical area (col. 6, lines 24 – 26), (col. 7, lines 36 – 41), (col. 4, lines 60 – 64), (see figures 1 - 4)]; and 
determining that the one or more notifications have been previously sent to the mobile device [i.e., forward the emergency notification message 114, emergency notification 114a or emergency notification 114b to the mobile subscriber 112’ currently located in the troubled geographical area 108’ (col. 4, lines 11 – 14), (col. 6, lines 13 – 17), (col. 7, lines 61 - 65), (see figures 1 – 4)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sabatellil (US 2013/0324160 A1) discloses managing alerts based on context.
Sennett (US 2009/0247189 A1) discloses determination of mobile devices in or proximity to an alert area.
Saigh (US 2013/0183924 A1) discloses personal safety mobile notification system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194